DETAILED ACTION

The instant application having application No 16/724912 filed on 12/23/2019 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 6 or 7 or 8 is incorporated into the independent claim 1.
Claim 9 would be allowable if (i) claim 13 or 14 is incorporated into the independent claim 9.
Claim 15 would be allowable if (i) claim 17 or 20 is incorporated into the independent claim 15. 
The claims 1, 6, 9, 13, 17 and 15 have the conditional limitation “therefrom” and “thus opposes”, and “when in proximity”, and “thereto”, please clarify the limitation language features from the limitations of the claim.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 9-12, 15-16 and 18-19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel (U.S. 20180052649, Feb. 22, 2018) in view of Sugiura et al. (U.S. 20160062484, Mar. 3, 2016).
 Regarding Claim 1, Patel discloses a wireless speaker system comprising a pair of wireless speakers configured to be wirelessly coupled to an audio source and wirelessly receive an audio signal therefrom (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)), 
control electronics carried by the housing and comprising a receiver configured to receive the audio signal,  and a combined magnet and sensor carried by the housing and positioned adjacent the housing wall and oriented to face outwardly,  the combined magnet and sensor comprising a magnet with a magnetic field configured to extend beyond the housing wall, and a magnetic sensor positioned adjacent the magnet and configured to sense another magnetic field from outside the housing wall(page 4, par (0035), line 1-10, devices emit magnetic fields using speaker coil or other magnetic­field-generating components and these signals can be detected using magnetic sensors in device devices  use touch sensor to detect the locations of housing on surface (housing wall), devices emit ultrasonic tones or other sound (audio signal) can measure these signals, generated by devices and measured using sensors in device, the operations produce sufficient information to identify both the angular orientation of each device and the XY position of each device, the use of the electromagnetic field signals);
 and the pair of wireless speakers being positionable adjacent to one another with the combined magnet and sensor of each of the pair of wireless speakers being positionable adjacent to and opposing one another through the housing walls to initiate broadcast pairing between the pair of wireless speakers (page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors). 
Patel discloses all aspects of the claimed invention, except each of the pair of wireless speakers comprising a housing comprising a housing wall; a speaker carried by the housing and configured to produce audio; a power source carried by the housing and coupled to the speaker.
Sugiura is the same field of invention teaches each of the pair of wireless speakers comprising a housing comprising a housing wall(page 5, par (0052), line 1-10, a pair of speakers arranged in the first housing and separated from each other in a direction extending along a rotary axis of a hinge); 
(page 5, par (0053), line 1-10, the pair of speakers are arranged to provide stereo sounds(produce audio)); 
a power source carried by the housing and coupled to the speaker(page 2, par (0026-0027), line 1-10, the first housing serving as the tablet computer further comprise a speaker equipped with a power connector).
Patel and Sugiura are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a power source carried by the housing and coupled to the speaker the teaching of Patel to include the first housing serving as the tablet computer further comprise a speaker equipped with a power connector the teaching of Sugiura because it is providing grooves and elongated protrusions extended along insertion direction on the surfaces, in consideration of operability at the insertion and extraction.

Regarding Claim 2, Patel discloses the pair of wireless speakers comprise a master speaker configured to be coupled to the audio source, and a slave speaker configured to be wirelessly coupled to the master speaker (page 1, par (0006), line 1-10, the devices may wirelessly communicate with each other. Once paired, wireless devices on the charging surface may be assigned master and slave roles), and positioning the combined magnet and sensor of each of the pair of wireless speakers in proximity to one another causes the slave speaker to enter a pairing (page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors).
Regarding Claim 3, Patel discloses each of the wireless speakers further comprises a common carrier carried by the housing with both the magnet and the magnetic sensor coupled to the common carrier, and defining the combined magnet and sensor(page 4, par (0035), line 1-10, devices emit magnetic fields using speaker coil or other magnetic­field-generating components and these signals can be detected using magnetic sensors in device devices  use touch sensor to detect the locations of housing on surface (housing wall), devices emit ultrasonic tones or other sound (audio signal) can measure these signals, generated by devices and measured using sensors in device).
Regarding Claim 4, Patel discloses each combined magnet and sensor further comprises a ferromagnetic ring located adjacent the housing wall and circumscribing the magnet (page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port and port) that are detected).
Regarding Claim 5, Patel discloses each combined magnet and sensor further comprises a ring of magnetic sensors circumscribing the magnet (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)).
Regarding Claim 9, Patel discloses a speaker carried by the housing and configured to produce audio; a power source carried by the housing and coupled to the speaker (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)); 
control electronics carried by the housing and coupled to the speaker, and comprising a receiver configured to receive an audio signal, a combined magnet and sensor carried by the housing and positioned adjacent the housing wall, the combined magnet and sensor comprising a magnet with a magnetic field configured to extend beyond the housing wall, and a magnetic sensor positioned adjacent the magnet and configured to sense another magnetic field from outside the housing wall(page 4, par (0035), line 1-10, devices emit magnetic fields using speaker coil or other magnetic­field-generating components and these signals can be detected using magnetic sensors in device devices  use touch sensor to detect the locations of housing on surface (housing wall), devices emit ultrasonic tones or other sound (audio signal) can measure these signals, generated by devices and measured using sensors in device, the operations produce sufficient information to identify both the angular orientation of each device and the XY position of each device, the use of the electromagnetic field signals); 
and a common carrier carried by the housing and fixed with respect to the housing wall, the common carrier having both the magnet and the magnetic sensor coupled thereto, and defining the combined  magnet and sensor(page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors).
Patel discloses all aspects of the claimed invention, except wireless speaker comprising a housing comprising a housing wall.
Sugiura is the same field of invention teaches wireless speaker comprising a housing comprising a housing wall (page 5, par (0052), line 1-10, a pair of speakers arranged in the first housing and separated from each other in a direction extending along a rotary axis of a hinge(hinge is on the wall)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a power source carried by the housing and coupled to the speaker the teaching of Patel to include the first housing serving as the tablet computer further comprise a speaker equipped with a power connector the teaching of Sugiura because it is providing grooves and elongated protrusions extended along insertion direction on the surfaces, in consideration of operability at the insertion and extraction.

Regarding Claim 10, Patel discloses a pair of wireless speakers comprising: a master speaker configured to be coupled to the audio source (page 1, par (0006), line 1-10, the devices may wirelessly communicate with each other. Once paired, wireless devices on the charging surface may be assigned master and slave roles), and a slave speaker configured to be wirelessly coupled to  the master speaker, and wherein positioning the combined magnet and sensor of each of the pair of wireless speakers in proximity to one another causes the slave speaker to enter a pairing mode(page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors).
Claim 11, Patel discloses the combined magnet and sensor further comprises a ferromagnetic ring located adjacent the housing wall and circumscribing the magnet (page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port and port) that are detected).
Regarding Claim 12, Patel discloses the combined magnet and sensor further comprises: a ring of magnetic sensors circumscribing the magnet (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)). 
Regarding Claim 15, Patel discloses a speaker carried by the housing and configured to produce audio (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)); a power source carried by the housing and coupled to the speaker; contro! electronics carried by the housing and coupled to the speaker, and comprising a receiver configured to receive an audio signal(page 4, par (0035), line 1-10, devices emit magnetic fields using speaker coil or other magnetic­field-generating components and these signals can be detected using magnetic sensors in device devices  use touch sensor to detect the locations of housing on surface (housing wall), devices emit ultrasonic tones or other sound (audio signal) can measure these signals, generated by devices and measured using sensors in device, the operations produce sufficient information to identify both the angular orientation of each device and the XY position of each device, the use of the electromagnetic field signals); a magnet carried by the housing and positioned adjacent the housing wall, the magnet having a magnetic field configured to extend beyond the housing wall; and an annular array of magnetic sensors carried by the housing and circumscribing the magnet(page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors). 
Patel discloses all aspects of the claimed invention, except a wireless speaker comprising a housing comprising a housing wall.
Sugiura is the same field of invention teaches a wireless speaker comprising  a housing comprising a housing wall (page 5, par (0052), line 1-10, a pair of speakers arranged in the first housing and separated from each other in a direction extending along a rotary axis of a hinge(hinge is on the wall)).
Patel and Sugiura are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a power source carried by the housing and coupled to the speaker the teaching of Patel to include the first housing serving as the tablet computer further comprise a speaker equipped with a power connector the teaching of Sugiura because it is providing grooves and elongated protrusions extended along insertion direction on the surfaces, in consideration of operability at the insertion and extraction.
Regarding Claim 16, Patel discloses the annular array of magnetic sensors is positionable adjacent to another magnet of another wireless speaker with another magnetic field sensible by the annular array of magnetic sensors to initiate  broadcast pairing between the wireless speakers(page 3, par (0030), line 1-10, device include sensing components for making measurements emitted by device for use in determining position and orientation information, device have antennas that emit electromagnetic signals that antennas in components sense to make time-of-flight measurements. Device emit ultrasonic tones (e.g., a pair of unique tones using respective speakers at opposing ends of device such as at port  and port ) that are detected using microphones in components, components include magnetic sensors, touch sensors, proximity sensors, and/or other sensors).
Claim 18, Patel discloses a ferromagnetic ring located adjacent the housing wall and circumscribing the magnet (page 3, par (0029), line 1-10, Components light-emitting diodes, speakers audio output devices that emit sound (audio signal) devices that emit vibrations, and other devices that emit signals for measurement by input-output devices of devices (wirelessly coupled to an audio signal)).
Regarding Claim 19, Patel discloses a common carrier carried by the housing with both the magnet and the magnetic sensor coupled to the common carrier(page 4, par (0035), line 1-10, devices emit magnetic fields using speaker coil or other magnetic­field-generating components and these signals can be detected using magnetic sensors in device devices  use touch sensor to detect the locations of housing on surface (housing wall), devices emit ultrasonic tones or other sound (audio signal) can measure these signals, generated by devices and measured using sensors in device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Labrosse et al. (US 20180139597, May 17, 2018) teaches Socially Enabled, Body Worn communication device and method for use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464